DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over “Okegawa” (US 2010/0181379).  
Claim 1: Okegawa discloses a semiconductor device, comprising: 
a first antenna element 3’ (Fig. 25) and a second antenna element 8x receiving a first signal from a communication device provided outside the semiconductor device (a person having ordinary skill in the art would appreciate that Okegawa’s ground conductive pattern 8x functions as an antenna element since it guides or re-directs electromagnetic (EM) signals transmitted/captured by antenna 3’ in a particular direction, thereby facilitating radiation efficiency); and 

a semiconductor chip 6’ including a communication circuit provided between the first antenna element 3’ and the second antenna element 8x, the communication circuit (inherently present in 6’) being connected to the first and second antenna elements, 
wherein the first antenna element and the second antenna element are disposed on opposite surfaces of the semiconductor chip (see Fig. 25), and 
the second antenna element to which a ground potential is applied (by virtue of it being a “ground conductive pattern”) has a grid-like pattern which is formed by first wirings extending in a first direction and intersecting with second wiring extending in a second direction orthogonal to the first direction (¶ [0125]: “In FIG. 25, the ground conductive pattern 8x is a ground conductive pattern (a ground conductive layer) which is either of the ground conductive pattern 8', the ground conductive pattern (a grid-shaped pattern) 26', the ground conductive pattern (a meander-shaped pattern) 28', the metal fiber sheet 30', the ground conductive pattern (a grid-shaped pattern) 31', and the ground conductive pattern (a meander-shaped pattern) 33'.”). 
(A skilled artisan would recognize that “a grid-shaped pattern”, as disclosed in ¶ [0125] of Okegawa, encompasses the “grid-like pattern” as claimed.)

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over “Sato” (US 2016/0261036). 
Claim 1: Sato discloses a semiconductor device, comprising: 
a first antenna element 31 (Fig. 4B) and a second antenna element 5 receiving a first signal from a communication device provided outside the semiconductor device; and 

wherein the first antenna element and the second antenna element are disposed on opposite surfaces of the semiconductor chip (see Fig. 4B), and 
the second antenna element to which a ground potential is (inherently) applied [0076]. 
Sato fails to expressly teach the second antenna element has a grid-like pattern which is formed by first wirings extending in a first direction and intersecting with second wiring extending in a second direction orthogonal to the first direction. 
However, Sato teaches [0080] “in the case of a semiconductor chip produced by a method such as a CMOS process, it is difficult to provide ideal ground such as a planar conductor although a mesh-shaped conductor can be provided.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Sato’s invention such that the second antenna element has a grid-like pattern which is formed by first wirings extending in a first direction and intersecting with second wiring extending in a second direction orthogonal to the first direction, thereby using a mesh shaped conductor to facilitate antenna efficiency. 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over “Ding” (US 2010/0033395) in view of “Sugawara” (US 5386214). 
Claim 1: Ding discloses a semiconductor device, comprising: 
a first antenna element 100 (Fig. 9A) and a second antenna element 200 [¶ 84] receiving a first signal from a communication device provided outside the semiconductor device (a person having ordinary skill in the art would appreciate that Ding's reflector plate 200 functions as an antenna element 
 (A skilled artisan would further appreciate that antenna 100 inherently captures EM signal(s) from a communication device, such as a cellular base station, satellite or other wireless communication device/system provided outside the semiconductor device; absent such a wireless communication device/system, wireless reception would be deemed inoperable.)
a semiconductor chip 62 including a communication circuit [¶ 53] provided between the first antenna element and the second antenna element, the communication circuit (inherently present in 62) being connected to the first and second antenna elements (via 78 and 22, respectively; see Fig. 9A), 
wherein the first antenna element and the second antenna element are disposed (via 78 and 22, respectively) on opposite surfaces of the semiconductor chip, and 
the second antenna element to which a ground potential is applied (by virtue of it being a “reflector”) has a grid-like pattern (see Fig. 9C).
Ding fails to expressly teach the grid-like pattern is formed by first wirings extending in a first direction and intersecting with second wiring extending in a second direction orthogonal to the first direction. 
Sugawara discloses the grid-like pattern 5 (Fig. 3A) is formed by first wirings extending in a first direction and intersecting with second wiring extending in a second direction orthogonal to the first direction (see Fig. 3A). 
Sugawara teaches “Ground pattern 5 is formed to cover the whole surface of substrate 4.” (Col. 3, ll. 61-63)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Ding’s invention such that the grid-like pattern is formed by first wirings extending in a first direction and intersecting with second wiring extending in a second direction . 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASAN ISLAM/Primary Examiner, Art Unit 2845